Citation Nr: 9929676	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO. 98-15 574A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' (Board) September 1998 decision 
denying entitlement to an effective date earlier than 
September 24, 1990, for the grant of service connection for a 
bipolar disorder.   


REPRESENTATION

Moving party represented by:  Marine Corps League


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active military service from January 1961 to 
November 1962.  

This case comes before the Board on motion by the moving 
party alleging CUE in a Board decision dated September 1998.  

FINDINGS OF FACT

1.  In September 1998, the Board found that the Regional 
Office (RO), in a September 1982 rating determination, denied 
the veteran's initial claim of service connection for a 
psychosis.  The veteran was notified of this decision by way 
of a letter dated September 27, 1982.  The veteran did not 
perfect an appeal within the prescribed period and the 
decision became final.  The veteran's reopened claim of 
service connection for a psychiatric disability was received 
on September 24, 1990.  In February 1995, the Board allowed 
this claim.

2.  The Board's decision of September 1998 was supported by 
the evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's September 1998 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The RO denied service connection for psychosis in a September 
1982 rating determination.  The basis for the denial was that 
the evidence did not show a psychosis.  The veteran was 
notified of this decision on September 27, 1982, and did not 
appeal.  Consequently, the decision became final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  

No further communication was received from the veteran until 
September 24, 1990, when a statement was received requesting 
that her claim for a psychiatric disorder be "reopen[ed]."  
The veteran's request was accompanied by numerous private 
medical records demonstrating treatment for various 
psychiatric disorders, including paranoid type schizophrenia, 
a depressive reaction, and a bipolar disorder. 

In October 1994, the Board requested an independent medical 
opinion to determine the correct current psychiatric 
diagnosis for the veteran and the time of onset of any 
current psychiatric pathology.  In a December 1994 opinion, 
it was indicated that there was ample evidence to suggest 
that the veteran had a primary diagnosis of bipolar affective 
disorder, either of a mixed or depressed type, and that the 
onset was documented as having been within four months of her 
discharge from the military service.  

In a February 1995 decision, the Board granted service 
connection for a bipolar disorder.  In a March 1995 rating 
determination, the RO assigned a 100 percent disability 
evaluation for the veteran's bipolar disorder, effective 
September 24, 1990, the date of the receipt of her request to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  

In September 1998, the Board noted that under the controlling 
law and regulations, service connection for a psychiatric 
disorder after a final disallowance could only be granted on 
the basis of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  The effective date of an award made on the 
basis of new and material evidence received after a final 
disallowance of the claim, is the date of receipt of the 
claim to reopen or the date entitlement arose, whichever is 
later.  Washington v. Gober, 10 Vet. App. 391 (1997); 38 
C.F.R. § 3.400(q),(r); See Wright v. Gober, 10 Vet. App. 343 
(1997).  The Board in 1998 noted that while the veteran had 
requested an effective date for service connection back to 
her separation from service based upon a 1963 private 
psychological report, 38 C.F.R. § 3.157 (b)(2) specifically 
provides that the date on which evidence is received from a 
private physician or layman is the date which will be used 
for effective date purposes.  It was found that after the 
final rating decision in September 1982, there is nothing in 
the record that could constitute a claim until September 24, 
1990.  Since there was no claim until that date, there is no 
basis for establishing an earlier effective date for the 
grant of service connection.  The Board, citing the U.S. 
Court of Appeals for Veterans Claims (Court) decisions in 
Sabonis v. Brown, 6 Vet. App. 425 (1994) and Shields v. 
Brown, 8 Vet. App. 346, 351 (1995), held that the claim 
should be denied because of the absence of legal merit.  
Accordingly, the veteran's claim for an earlier effective 
date for the grant of service connection for a psychiatric 
disorder was denied as lacking legal merit. 

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In December 1998, reconsideration of the Board's September 
1998 decision was denied.  In May 1999, the veteran requested 
that her petition for reconsideration of the September 1998 
decision be considered a CUE motion.  At that time, copies of 
evidence already associated with the veteran's claims folder 
were received.  She appears to contend that the medical 
records used to determine that she was entitled to service 
connection in February 1995 were submitted to the RO in 1982 
and lost by the RO.  In August 1990, it was noted by the RO 
that the veteran's original records were lost.  The critical 
medical information regarding her hospitalization after 
service was received on September 24, 1990.  The September 
1982 rating decision is also part of this record.  At that 
time, the RO determined that the veteran's psychiatric 
disability was a constitutional abnormality.  The rating 
determination contained no reference to the evidence of an 
acquired psychiatric disability demonstrated in the evidence 
submitted with the September 1990 application to reopen a 
claim for service connection. 
 
As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the veteran has failed to provide a basis to 
conclude that the previous Board decision was undebatably 
wrong.  In this regard, the Board would concede that when a 
veteran's service medical records are unavailable, the duty 
to assist, and the Board's duty to provide reasons and bases 
for its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b) (West 1991)), are heightened.  See 
also Moore (Howard) v. Derwinski. 1 Vet. App. 401, 404 
(1991).  However, a failure of the duty to assist can not be 
the basis of a CUE claim under 38 C.F.R. § 20.1403(d)(2) 
(1999).  The veteran has never contended that she filed a 
claim for VA compensation within one year of her discharge 
from active service.  Consequently, she has failed to provide 
any basis for her contention that she should be awarded 
service connection for her psychiatric disability from her 
discharge from active service. 

The fact that the RO lost her records does not provide a 
basis to find the Board's September 1998 decision to be 
undebatably incorrect.  She has provided only an assertion 
that evidence of an acquired psychiatric disorder was before 
the RO in 1982.  The lack of reference to such evidence in 
the 1982 rating determination that is of record alone is 
sufficient to defeat such a claim.  Baldwin v. West, No. 96-
1170 (U.S. Vet. App. Sep. 7, 1999) (Absent clear evidence to 
the contrary, there is a presumption of regularity which 
holds that government officials are presumed to have properly 
discharged their official duties, to include the review of 
all the evidence or record an application of the controlling 
law and regulations.)  Likewise, she appears to contend that 
she did file a notice of disagreement to the 1982 
determination.  Once again, this is only an assertion that is 
not supported by any citation to any evidence that was before 
the Board in 1998 that would support such an allegation.  Id.   
In this context, the Board must also observe that the 
claimant actually stated that she was applying to "reopen" 
her claim in September 1990.  This usage clearly indicates 
she was aware at that time that her claim had been subject to 
a prior final denial, and she made no representation that she 
was inquiring as to the status of an appeal she had filed 
years earlier.  The veteran's failure to appeal this rating 
decision prevented the Board's review of this case at an 
earlier date.  It is only after the veteran filed a second 
claim and appealed this claim to Board that the Board was 
given the opportunity to review the actions of the RO and 
award the veteran service connection for this disability. 

She has further contended that there are missing service 
medical records that showed she had an acquired psychiatric 
disorder in service.  Once again, this is a bare assertion 
that goes to the completeness of the record, not an 
adjudicative error. The lack of reference to such evidence in 
the 1982 rating determination that is of record alone is 
sufficient to defeat such a claim.  Id.  Accordingly, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, of either fact or law, which 
would warrant a finding of CUE.  The contentions, at best, 
amount to a disagreement with the outcome of this decision. 


ORDER

The revision of the Board's September 1998 decision on the 
grounds of clear and unmistakable error is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


